DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a label cutter comprising a blade having a curved cutting edge configured and arranged to move towards a platen in order to cut a label material placed between them, a force applicator comprising a roller that is being arranged and configured to apply a force to a portion of the blade in the direction of the platen, an actuator operatively coupled to the force applicator and operable to cause the force applicator to move, the force applicator being moveable in order to, in use, apply a force to consecutive portions of the blade in the direction of the platen so as to provide a rolling engagement between the blade and the platen, wherein the blade comprises an engaging portion protruding from the body portion to contact the roller to define a pivot position of the blade, and wherein the engaging portion is arranged to retain the blade in place.
For example, Zhang et al. (CN205238124), hereinafter Zhang, teach a label cutter comprising a blade 400 having a curved cutting edge configured and arranged to move towards a platen 500 in order to cut a label material placed between them, a force applicator (200, 202) being arranged and configured to apply a force to a portion of the blade in the direction of the platen, an actuator operatively coupled to the force applicator and operable to cause the force applicator to move, the force applicator being moveable in order to, in use, apply a force to consecutive portions of the blade in the direction of the platen so as to provide a rolling engagement between the blade and the platen. 
However, Zhang does not teach the force applicator (200, 202) being a roller applying a force on the back of the blade and wherein the blade comprises an engaging portion protruding from the body portion to contact the roller to define a pivot position of the blade, and wherein the engaging portion is arranged to retain the blade in place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724